Citation Nr: 1549478	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  10-15 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure or as secondary to service-connected diabetes mellitus, type II. 

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities secondary to service-connected diabetes mellitus, type II, prior to March 18, 2010.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities secondary to service-connected diabetes mellitus, type II, prior to March 18, 2010.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 1972, with service in the Republic of Vietnam from January 1970 to December 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and April 2015 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.

In an April 2015 rating decision, the RO granted service connection for peripheral neuropathy of the bilateral upper and lower extremities and assigned 20 percent evaluation for each extremity effective from March 18, 2010.  However, the effective date of March 18, 2010 does not represent a full grant of the maximum benefits allowable and therefore entitlement to service connection for peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities remain in appellate status prior to that date.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In August 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

With the exception of the aforementioned hearing transcript in the Veterans Benefits System (VBMS), a review of the Virtual VA paperless claims processing system and VBMS reveals documents that are either irrelevant to the issue on appeal or that are duplicative of records contained in the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, remand is required regarding the claim for service connection for hypertension.  The Veteran contends that his hypertension is secondary to his service-connected diabetes mellitus type II.  The January 2008 examiner concluded that the Veteran was assessed with essential hypertension and it was not a complication of diabetes.  However, the examiner provided no rationale for the conclusion and no medical opinion was provided with respect to onset in service or aggravation by diabetes mellitus type II.  The Board must consider all theories of entitlement if raised by the evidence of record, applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).  Thus, a remand is necessary to obtain an addendum medical opinion that addresses all theories of entitlement.

Second, remand is required to obtain an examination that addresses the Veteran's contention that his peripheral neuropathy of the bilateral upper and bilateral lower extremities manifested many years prior to his filing a claim for service connection.  During the August 2015 Board hearing, the Veteran testified that his peripheral neuropathy symptoms began around 1999-2000.  See Board hearing transcript at 3.  In this respect, he alleges that at the time he filed his claim for service connection in October 2007, he had already manifested symptoms of peripheral neuropathy of the upper and lower extremities secondary to diabetes mellitus type II.  Indeed, VA treatment records indicate that the Veteran had reported tingling numbness which the examiner attributed to diabetes.  See November 2007 VA treatment record.  However, the January 2008 VA examiner assessed carpal tunnel syndrome of the bilateral upper extremities.  The Board finds that a VA examination is necessary to ascertain the nature and onset of the Veteran's peripheral neuropathy.  

Third, the record also shows that the Veteran receives treatment from the San Antonio, Texas VA Healthcare System.  In light of the remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination, any relevant medical records, including those from Dr. R.B.N.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include records dated in and after November 2007 from the San Antonio, Texas VA Healthcare System.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

3.  After any additional records are associated with the claims file, the Veteran should be afforded a VA examination to ascertain the nature and etiology of his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and consider the Veteran's statements.  The examiner must provide an explanation for each opinion offered.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner must provide an opinion as to the following:

a)  Whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's hypertension had its onset in or is otherwise related to the Veteran's military service, including as due to conceded herbicide exposure.  

b)  Whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's hypertension was either caused or permanently aggravated by his service-connected diabetes mellitus, type II.  

The examiner must consider the following:  an August 2001 VA treatment record indicating elevated blood pressure readings; the September 2004 VA treatment record showing a diagnosis of hypertension and the prescription for HCTZ; and an October 2007 VA treatment record reflecting a diagnosis of new onset diabetes mellitus.

4.  After any additional records are associated with the claims file, provide the Veteran with a VA examination to determine the etiology and onset of the Veteran's peripheral neuropathy of the bilateral upper and bilateral lower extremities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and consider the Veteran's statements.  The examiner must provide an explanation for each opinion offered.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that any manifestations and diagnoses associated with the bilateral upper and lower extremities prior to March 18, 2010 were the same disabilities currently diagnosed as peripheral neuropathy of the bilateral upper and lower extremities. 

The examiner must consider the following:  an October 2001 VA treatment record showing complaints of numbness, tingling and bilateral arm pain; a July 2004 VA treatment record indicating ulnar neuropathy of the left upper extremity; the November 2007 VA treatment record showing complaints of tingling numbness secondary to diabetes; and a January 2008 VA examination wherein the Veteran was diagnosed with bilateral carpal tunnel syndrome that was attributed to diabetes mellitus.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
 
7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




